Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art disclose many types of shaft structures with swing arms and/or support plates forming a hinge type structure for a folding device. When taken as a whole the prior art does not teach or fairly suggest the entirety of the claimed structure including a rotating shaft mechanism of a foldable mobile terminal, the rotating shaft mechanism comprising: a  main shaft assembly; a swing arm assembly, comprising at least one connecting rod group and at least one swing arm group, wherein each connecting rod group comprises two connecting rods that are respectively disposed on two sides of the main shaft assembly and that are rotatably connected to the main shaft assembly; each swing arm group comprises two swing arms respectively disposed on the two sides of the main shaft assembly, and each swing arm is rotatably connected to the main shaft assembly; an axis around which each swing arm rotates and an axis around which a connecting rod located on a same side of the main shaft assembly rotates are different axes, and each are parallel to a length direction of the main shaft assembly; and each swing arm is slidably connected to and can rotate relative to at least one connecting rod located on a same side of the main shaft assembly; and a support assembly, comprising two support plates respectively disposed on the two sides of the main shaft assembly, wherein each support plate is rotatably connected to a swing arm located on a same side of the main shaft assembly, is slidably .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a listing of state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648